UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6401



BENJAMIN F. SALLEE, JR.,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-97-1185-2)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin F. Sallee, Jr., Appellant Pro Se. Susan Lynn Watt, George
Maralan Kelley, III, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia; Michael Alexander Stover, Richard K. Preston, II, UNITED
STATES PAROLE COMMISSION, Chevy Chase, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Sallee, Jr., appeals the district court’s order deny-

ing relief on his 28 U.S.C. § 2241 (1994) petition.    We have re-

viewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Sallee v. United States Parole Comm’n, No. CA-97-1185-2

(E.D. Va. Feb. 26, 1999).*     We deny Sallee’s motions for bail

pending appeal.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is date stamped February
24, 1999, the district court’s records show that it was entered on
the docket sheet on February 26, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2